OWEN, Judge.
Appellant became ill upon discovering a foreign substance in a bottle of appellee’s product from which she was drinking. The jury returned a verdict for the defendant appellee and the appeal is from the final judgment entered thereon.
The only questions raised on appeal concern the correctness of certain jury instructions given by the court. The record fails to disclose that appellant made any objection to the instructions. At oral argument appellant’s counsel suggested that an appropriate objection was made at the charge conference, but this conference was not transcribed and made a part of the record on appeal, nor was it within the appellant’s designations to the reporter. It is the responsibility and duty of the appellant to provide the appellate court with the record sufficient to review the matter assigned as *57error, Conlee Construction Co. v. Cay Construction Co., Fla.App.1969, 221 So.2d 792. Absent a record showing of a timely objection to the jury instructions' which appellant now assails, the court’s giving such instructions may not be assigned as error, and we cannot consider the merits of the questions presented by appellant. Rule 1.-470(b) R.C.P., 30 F.S.A.; Eicholz v. Frey, Fla.App.1965, 173 So.2d 771, and Smith v. Tantlinger, Fla.App.1958, 102 So.2d 840.
Affirmed.
REED, C. J., and CROSS, J., concur.